                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                             SOUTHWESTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
                Plaintiff,                        )
        v.                                        )      No. 18-05044-01-CR-SW-SRB
                                                  )
JEREMY LYNN ORR,                                  )
                                                  )
                Defendant.                        )

                                             ORDER

        Before the Court is Defendant’s pro se motion to withdraw plea of guilty filed without the

assistance of his attorney. (Doc. 44.) On November 16, 2018, the Court entered a Scheduling and

Trial Order, specifically instructing that pro se filings will not be accepted by defendants who are

represented by counsel. (Doc. 12, § VI). Further, the Court is not obligated to address pro se

motions filed by defendants who are represented by counsel. See United States v. Tollefson, 853

F.3d 481, 485 (8th Cir. 2017), citing Abdullah v. United States, 240 F.3d 683, 686 (8th Cir. 2001).

Because the Court has appointed counsel in this matter, the motion is DENIED without

prejudice. Any request of the Court must be raised by and through Defendant’s attorney.

        IT IS SO ORDERED.

                                                      /s/ David P. Rush
                                                      DAVID P. RUSH
                                                      UNITED STATES MAGISTRATE JUDGE

DATE:        September 25, 2019
